Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 3/14/2022, which was received 7/8/2022. Acknowledgement is made to the amendment to claims 1,6,8,9,11,12,14,19,21,22,24,25 and the cancelation of claims 2,5,7,15,18,20. Applicant’s amendment and remarks have been carefully considered and were persuasive, however, after further search and consideration the following new ground of rejection is provided below modified as necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,4,6,8-14,16,17,19,21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Frazen (US PG PUB 20130283142) in view of Alcorn et al. (US PG PUB 20040153508) and further in view of Louch et al (US PGPUB 20080034314).

In regards to claim 1, the combination of Frazen, Alcorn and Louch teaches a method of providing a user interface for a higher education community, the method comprising the steps of:
(a) providing a user interface for use by each of a plurality of members of a higher education community, a background of the user interface being specific to a university or college, the user interface including a plurality of digital cards, the user interface including a card marketplace for potential purchase of rights related to ones of the plurality of digital cards; and
(b) customizing the user interface for each of the plurality of members of the higher education community, step (b) including customizing the plurality of digital cards included in the user interface for each of the plurality of members of the higher education community, the user interface including tailored content based on a role of each member of the higher education community, the user interface allowing each member to visualize their most critical items, the user interface providing a space for each member to add, remove, and re-organize ones of the plurality of cards of most interest to them, the user interface supporting curated and promotional content based on the role of each member of the higher education community. (see response to claim 14).

In regards to claim 3, the combination of Frazen, Alcorn and Louch teaches wherein access rights for modifying portions of the user interface are provided to each of the plurality of members depending upon which of a plurality of classes each of the plurality of members falls within (Frazen, para 0177, “enables the user to select the affected User role types, and check selector 12514 enables the user to indicate if Teachers can assign the app to their Students. If a Teacher is allowed to assign the App to their Students, then they can assign the App to one, some, or all of the Students in their class(es). If they are not allowed to assign the App to their Students, then the App will be assigned to their Students if the appropriate grade is selected under the User Roles section. To enter the required information the User can proceed by clicking the Submit button 12516”).

In regards to claim 4, the combination of Frazen, Alcorn and Louch teaches wherein the plurality of classes include a student class, a staff class, and an administration class (Frazen, para 0177,0178, teacher, student administrator roles).

In regards to claim 5, the combination of Frazen, Alcorn and Louch teaches wherein the user interface includes a plurality of digital cards, wherein step (b) includes customizing the plurality of digital cards included in the user interface for each of the plurality of members of the higher education community (Frazen, FIG 26 each of the sections B-H have customized information unique to the user Gina).

In regards to claim 6, the combination of Frazen, Alcorn and Louch teaches wherein the plurality of digital cards includes a plurality of stock cards, a plurality of institution provided cards, a plurality of developer provided cards, and a plurality of partner provided cards (Frazen, FIG 26).

In regards to claim 8, the combination of Frazen, Alcorn and Louch teach wherein a first school in the higher education community is configured to license rights to one of the plurality of digital cards from a second school in the higher education community (Alcorn, para 0049, “The present invention may be configured as an open system to which anyone can connect to a server over the Internet or WWW, and create a course on-line that may be taken by anyone else connected over the network. Thus, anyone may create a virtual classroom available to anyone else, regardless of whether they are affiliated with a particular institution. For example, a lawyer may create a course in patent law on-line, and configure the system to require entry of a password to enroll. The lawyer may then disseminate the passwords to students who desire to enroll in the course. Alternately, the lawyer can request the system to require payment to enroll in the course, such as by credit card”.

In regards to claim 9, the combination of Frazen, Alcorn and Louch teaches wherein the user interface includes a card generator for use by the plurality of members of the higher education community for generating ones of the plurality of digital cards (Frazen, FIG 41, user creates calendar section/card).

In regards to claim 10, the combination of Frazen, Alcorn and Louch teaches wherein the card generator provides access to a plurality of card templates for use by the plurality of members of the higher education community in connection with generating ones of the plurality of digital cards (Frazen, FIG 41).

In regards to claim 11, the combination of Frazen, Alcorn and Louch teaches wherein the user interface provides recommendations for ones of the plurality of digital cards to be provided to ones of the plurality of members of the higher education community using (a) data related to each of the plurality of members of the higher education community, and (b) an algorithm using the data (Frazen, FIG 26, item 2608, algorithm is used generate data for the various gauges).

In regards to claim 12, the combination of Frazen, Alcorn and Louch teaches wherein ones of the plurality of digital cards are specific to a student included in the plurality of members of the higher education community, and others of the plurality of digital cards represent software applications to be used by the student (Frazen, FIG 26, item 2612, software in the form of applications available to the user).

In regards to claim 13, the combination of Frazen, Alcorn and Louch teaches wherein the user interface includes a search tool for searching for content which may be utilized by ones of the plurality of members to customize the user interface (FIG 26, item 2653, scroll device at bottom of section allows for searching of apps to add to the dashboard).

In regards to claim 14, the combination of Frazen, Alcorn and Louch teaches a higher education data network comprising:
a user interface for use by each of a plurality of members of a higher education community (Frazin, FIG 26), the user interface being customized for each of the plurality of members of the higher education community, Frazin teaches an interface customized for a higher education community, but does not specifically mention that the background of the user interface being specific to a university or college. Alcorn teaches the background of the user interface being specific to a university or college (Alcorn, FIG 5, upper left side of interface allows for labeling of interface with customers University). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Frazin, the background of the user interface being specific to a university or college as is taught by Alcon, since this will allow personalization of the interface and give a feel of ownership to the user.
the user interface including a plurality of digital cards, the plurality of digital cards being customized for each of the plurality of members of the higher education community (Frazen, FIG 26,, each of the sections B-H have customized information unique to the user Gina),
 The combination of Frazen and Alcorn teach modifying a dashboard with items that are purchased, but does not specifically mention the user interface including a card marketplace for potential purchase of rights related to ones of the plurality of digital cards, Louch teaches the user interface including a card marketplace for potential purchase of rights related to ones of the plurality of digital cards (Para 0222, “FIG. 20 illustrates an exemplary user interface 2000 for an application that allows users to select or create dashboard bundles. In some implementations, the user interface 2000 includes a tool bar 2001, a sources pane 2002, preview controls 2004, a volume control 2006, a search box 2008, and a browse button 2010. The user interface 2000 provides a means for creating, managing and purchasing content. The tool bar 2001 includes various tools for filing, editing and controlling the user interface 2000. The source pane 2002 lists various sources for dashboards, dashboard bundles, widgets and other content. For example, the source pane 2002 could include a "dashboard library" for storing the user's dashboards and dashboard bundles. When the user clicks or otherwise interacts with the dashboard library a listing is displayed including all of the dashboards and dashboard bundles that were created, purchased or otherwise acquired by the user”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in the combination of Frazen and Alcorn the user interface including a card marketplace for potential purchase of rights related to ones of the plurality of digital cards as is taught by Louch, since this will allow for handy widgets to be purchased for inclusion in a user’s dashboard to increase the usefulness of the interface according to a user’s needs.
the plurality of digital cards being customized for each of the plurality of members of the higher education community (Louch, FIG 7adashbord may be customized to the user by adding or deleting widgets), 
the user interface including tailored content based on a role of each member of the higher education community (Alcorn, abstract, “User roles may be provided or associated with extensible components in determining user access to the enhanced functionality”), 
the user interface allowing each member to visualize their most critical items Louch, FIG 7a), 
the user interface providing a space for each member to add, remove, and re-organize ones of the plurality of cards of most interest to them (Louch, FIG 7a),
the user interface supporting curated and promotional content based on the role of each member of the higher education community; (Louch, para 0218,0219, “ Dashboard bundles can be used for targeted advertising and include "advertising space" that could be purchased by third parties and filled with visual and/or audio advertisements for various products or services. For example, an advertising widget could be added to a dashboard that continuously displays advertisements related to the theme of the dashboard bundle. The advertising widget could be configured so that it can be moved around the dashboard by the user but not deleted”);
a plurality of computing devices for use by each of the plurality of members of the higher education community, each of the plurality of computing devices being configured to access the user interface customized for a respective member of the higher education community (Frazin, para 0017, “The community may be implemented as a system. The system may include at least server and client components, connected over a network such that data may be exchanged between the client and server components. The client components may include one or more computing devices. These may include personal computers, laptops, tablet computers, and other mobile devices including smart phones. These client devices may operate with a variety of operating environments. For example, some of the client computers may be running Microsoft Windows.RTM. operating system. Other client devices may be running one or more derivatives of the Unix operating system, or operating systems produced by Apple.RTM. Computer, such as the IOS.RTM. operating system, or the Android.RTM. operating system, produced by Google.RTM.. While examples of client device configurations are provided, these are only examples and are not meant to be limiting. These operating environments may also include one or more browsing programs, such as Microsoft Internet Explorer.RTM., Firefox, Google Chrome.RTM., or one of the other many browser programs known in the art. The browsing programs on the client devices may be used to access web applications hosted by the server components discussed below”); and
at least one host computing device for managing access and customization of the user interface for each of the plurality of members of the higher education community (Frazen, FIG 1, Item 12, Server computer).
In regards to claim 16, the combination of Frazen, Alcorn and Louch teaches wherein access rights for modifying portions of the user interface are provided to each of the plurality of members depending upon which of a plurality of classes each of the plurality of members falls within (see response to claim 3).

In regards to claim 17, the combination of Frazen, Alcorn and Louch teaches wherein the plurality of classes include a student class, a staff class, and an administration class (see response to claim 4).

In regards to claim 19, the combination of Frazen, Alcorn and Louch teaches wherein the plurality of digital cards includes a plurality of stock cards, a plurality of institution provided cards, a plurality of developer provided cards, and a plurality of partner provided cards (see response to claim 6).

In regards to claim 21, the combination of Frazen, Alcorn and Louch teach wherein a first school in the higher education community is configured to license rights to one of the plurality of digital cards from a second school in the higher education community (see response to claim 8).

In regards to claim 22, the combination of Frazen, Alcorn and Louch teaches wherein the user interface includes a card generator for use by the plurality of members of the higher education community for generating ones of the plurality of digital cards (see response to claim 9).
In regards to claim 23, the combination of Frazen, Alcorn and Louch teaches wherein the card generator provides access to a plurality of card templates for use the plurality of members of the higher education community in connection with generating ones of the plurality of digital cards (see response to claim 10).

In regards to claim 24, the combination of Frazen, Alcorn and Louch teaches wherein the user interface provides recommendations for ones of the plurality of digital cards to be provided to ones of the  plurality of members of the higher education community using (a) data related to each of the plurality of members of the higher education community, and (b) an algorithm using the data (see response to claim 11).

In regards to claim 25, the combination of Frazen, Alcorn and Louch teaches wherein ones of the plurality of digital cards are specific to a student included in the plurality of members of the higher education community, and others of the plurality of digital cards represent software applications to be used by the student (see response to claim 12).

In regards to claim 26, the combination of Frazen, Alcorn and Louch teaches wherein the user interface includes a search tool for searching for content which may be utilized by ones of the plurality of members to customize the user interface (see response to claim 13).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3,4,6,8-14,16,17,19,21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625